         Case 2:20-cr-00283-MJH Document 23 Filed 08/31/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )   Criminal No. 20-283
                                              )
DONDI SEARCY, JR.                             )

                     ORDER ON ORAL MOTION TO CONSOLIDATE

       AND NOW, this 31st day of August 2021, it is hereby ORDERED that Defendant Dondi

Searcy’s Jr.’s July 12, 2021 Oral Motion (see ECF No. 21) to Consolidate for Trial Criminal

Action No. 20-283 with Criminal Action No. 19-135 is GRANTED in part and DENIED in part.

       The Motion is DENIED in that trial of Criminal Action No. 20-283 will not be

consolidated with trial of Criminal Action No. 19-135, which is currently set to begin with the

selection of a jury on December 6, 2021.

       The Motion is GRANTED to the extent that Criminal Action No. 20-283 will be tried

immediately after verdicts are rendered in Criminal Action No. 190-135 and will be tried before

the same jury selected on December 6, 2021.

       Accordingly, an Order Setting Jury Trial for Criminal No. 20-283, to be tried after the

conclusion of trial in Criminal Action No. 19-135, will be entered.



                                              BY THE COURT:
                                              s/Marilyn J. Horan
                                              Marilyn J. Horan
                                              United States District Judge
